Exhibit 10.1
Amendment
to the
First Interstate BancSystem, Inc.
2006 Equity Compensation Plan
     This Amendment (the “Amendment”) by First Interstate BancSystem, Inc., a
Montana corporation (the “Company”), to its 2006 Equity Compensation Plan (the
“2006 Plan”) is entered into by the Company as of March 19, 2010.
     Whereas, the Company previously adopted the 2006 Plan pursuant to which the
Company may grant equity awards to its directors, officers and other employees
in an effort to attract, retain and motivate individuals who are expected to
make important contributions to the Company.
     Whereas, in connection with the Company’s proposed initial public offering,
the Compensation Committee of the Board of Directors of the Company (the
“Board”), pursuant to authority delegated by the Board, has determined that it
is in the best interests of the Company and its shareholders to amend the 2006
Plan in accordance with the provisions hereof.
     Now, therefore, based on the foregoing recitals, the Company hereby agrees
as follows:
     1. Effective as of, and subject to, the closing of the Company’s proposed
initial public offering of shares of its Class A common stock, pursuant to its
Registration Statement on Form S-1 (SEC File No. 333-164380), and listing of
such shares for trading on The NASDAQ Stock Market LLC, the definition of
“Common Stock” in section 2.6 of the 2006 Plan shall be revised to read in its
entirety as follows:
2.6 Common Stock. The term “Common Stock” means common stock of FIBS. Stock
Option Benefits and Restricted Stock Benefits that are outstanding as of the
Offering shall be exercisable or otherwise deemed to consist of shares of
Class B common stock. Any and all Benefits that may be granted under this Plan
after the Offering shall be exercisable or otherwise shall consist of shares of
Class A common stock.
     2. Except as modified in this Amendment, all other terms of the 2006 Plan
shall remain in full force and effect.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the undersigned has executed this Amendment effective
as of the date first above written.

            COMPANY:

First Interstate BancSystem, Inc.,

a Montana corporation
      By:   /s/ Terrill R. Moore         Terrill R. Moore        Executive Vice
President & Chief Financial Officer     

